                                                                                                      Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                                                                               1831-CC01391

               IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

JACQUELINE WILSON,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
vs.                                                  )     Case No. ___________
                                                     )
REPUBLIC FORD, INC,                                  )     Division __
Serve: Robert D. Biene, registered agent             )
1740 U.S. Highway 60 E                               )
P.O. Box 700                                         )
Republic, Missouri 65738                             )
                                                     )
            Defendant.                               )

                          PLAINTIFF’S CLASS ACTION PETITION

       Plaintiff Jacqueline Wilson, by and through her attorneys A. Scott Waddell of the Waddell

Law Firm LLC, Jack McInnes of McInnes Law LLC, and David M. Bryan of the Consumer Justice

Center, LLC, for her Class Action Petition against Defendant Republic Ford, Inc, states as follows:

                                       INTRODUCTION

       1.        This case is about: (a) Defendant’s fraudulent, deceptive and unfair business

practice of telling Missouri consumers that expensive financial products such as motor vehicle

extended service contracts (“MVESC” and/or “MVESCs”) and gap insurance must be purchased

in order to purchase, obtain and/or finance automobiles; and, (b) Defendant’s marketing and

profiting off the MVESCs that for large portions of the duration of those MVESCs provide little

to no material benefit to the consumer and tremendous profit margins to the Defendant.

       2.        Specifically, lenders cannot require Missouri consumers to buy MVESCs and/or

gap insurance.

       3.        Further, most if not all MVESCs exclude coverage during periods when a vehicle’s

manufacturer’s factory warranty remains in place.


                                             1
                                                                                      Exhibit A
            Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 1 of 17
                                                                                                      Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                                            PARTIES

       4.       Plaintiff Jacqueline Wilson is a resident of the State of Missouri and a “consumer”

as defined in RSMo. § 385.200(3).

       3.       Defendant Republic Ford, Inc. (“Republic”) is a Missouri corporation doing

business as a car dealership with its principal place of business at 1740 U.S. Highway 60 E,

Republic, Missouri 65738. Defendant can be served through its registered agent Robert D. Biene,

who is located at the same address.

       4.       Republic is a “business entity” as defined in RSMo. §385.200(2) and conducts its

business in the State of Missouri as a “Dealer” pursuant to RSMo. § 385.200(3).

                                 JURISDICTION AND VENUE

       5.       Jurisdiction and venue in Springfield, Greene County, Missouri are proper because

Plaintiff is a resident of Missouri and purchased the subject motor vehicle and extended services

contract from Defendant in Greene County, Missouri.

                                   STATEMENT OF FACTS

       6.       Defendant and/or its parent company owns and operates dealerships throughout

Missouri.

       7.       Defendant systematically takes advantages of its customers by requiring car buyers

to purchase expensive and unnecessary MVESCs and/or gap insurance.

       8.       On June 26, 2018, Plaintiff purchased a 2018 Ford Fiesta sedan, VIN

3FADP4BJ1JM124874 (the “Fiesta”), from Defendant for a purchase price of $17,556.00.

       9.       In connection with her purchase of the Fiesta, Defendant required Plaintiff to

purchase a Missouri MVESC issued by IAS Warranty Services of Florida, d/b/a “Millennium,”

for an additional $2,000.00.




                                             2
            Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 2 of 17
                                                                                                        Electronically Filed - Greene - October 18, 2018 - 03:21 PM
        10.       Defendant conditioned Plaintiff’s financing and purchase of the Fiesta upon an

additional purchase of the MVESC. In other words, Defendant would only approve the sale of the

Fiesta if Plaintiff also purchased the MVESC.

        11.       When Plaintiff objected, Defendant’s employee and/or agent stated that the

aforementioned was company policy.

        12.       MVESCs like Defendant’s are regulated by the Missouri Department of Insurance.

        13.       Dealers like Republic must abide by RSMo. §§ 385.200 to 385.220.

        14.       RSMo. § 385.208(4) expressly states that:

        A person, such as a bank, savings and loan association, lending institution, manufacturer
        or seller of any product, shall not require the purchase of a service contract as a condition
        of a loan or a condition for the sale of any property. A violation of this subsection is a
        level one violation under section 374.049.

        15.       Based on estimated car sales, Defendant sold hundreds, if not thousands, of

MVESCs like this to Missouri consumers as a condition of the sale and/or financing of their

vehicles in the last five years.

        16.       Defendant also unlawfully required Plaintiff to purchase “Gap Insurance” as a

condition of the sale and financing of her Fiesta.

        17.       There is no requirement, legal or otherwise, for consumers to purchase gap policies

to insure cars.

        18.       Nevertheless, Defendant further conditioned Plaintiff’s financing and purchase of

the Fiesta upon purchase of a Gap Insurance Policy that cost her an additional $676.00.

        19.       Based on estimated car sales, and on information and belief, Defendant sold

hundreds, if not thousands, of Gap Insurance Policies like this to Missouri consumers as a

condition of the sale and/or financing of vehicles during the last five years.




                                               3
          Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 3 of 17
                                                                                                     Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                                    CLASS ALLEGATIONS

       20.     Plaintiff incorporates paragraphs 1-19 as if fully set forth herein.

       21.     This action may be brought and maintained as a class action since the Class easily

meets the requirements for certification under Missouri Rule of Civil Procedure 52.08.

       22.     Plaintiff proposes to represent a Class consisting of:

         All consumers who purchased MVESCs and/or Gap Insurance Policies from
         Defendant within five years preceding the date of this filing.

       23.     This definition expressly excludes: Defendant and/or any entity in which Defendant

has a controlling interest; any of the officers, directors, or employees of Republic; the legal

representatives, heirs, successors, and assigns of Defendant; any Judge to whom this case is

assigned and his or her immediate family; and counsel.

       24.     Numerosity. On information and belief, the Class consists of hundreds, if not

thousands, of individuals. The Class is so large that it would be impractical to bring each member

before the Court in this action.

       25.     Common Questions of Law or Fact. There are several questions of law and fact

common to the Class, including, but not limited to:

               a. Whether Defendant’s marketing, selling and/or issuance of MVESCs comply
                  with RSMo. §§ 385.200 to 385.220;

               b. Whether Defendant’s marketing, selling and/or issuance of MVESCs is a
                  deceptive act or practice in violation of RSMo. §§ 407.020 to 407.025;

               c. Whether Defendant’s marketing, selling and/or issuance of Gap Insurance
                  Policies is a deceptive act or practice in violation of RSMo. §§ 407.020 to
                  407.025;

               d. Whether Class members are entitled to damages; and

               e. Whether an injunction is appropriate to prevent Defendant from unlawfully
                  selling MVESCs and/or Gap Insurance Policies to Missouri consumers.



                                              4
         Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 4 of 17
                                                                                                     Electronically Filed - Greene - October 18, 2018 - 03:21 PM
       26.     Typicality. A class action is appropriate because Plaintiff’s claims are typical of

the claims of the Class in that she purchased a MVESC and Gap Insurance from Defendant in

order to purchase her vehicle.

       27.     Adequacy of Class Representative. Plaintiff has pledged to protect the interests of

the members of the Class and has been fairly chosen to do so.

       28.     Adequacy of Class Counsel. Plaintiff’s counsel have litigated and certified a

substantial number of class action cases, including consumer class actions like this. In addition,

they have litigated hundreds of individual consumer protection cases involving violations of state

unfair and deceptive acts and practices (including the Missouri Merchandising Practices Act

(“MMPA”) based on similar facts and allegations as presented in this matter.

       29.     A class action is appropriate because the prosecution of separate actions by

individual Class members would create a risk of inconsistent and/or varying adjudications with

respect to individual members of the Class and establish incompatible standards of conduct.

       30.     A class action is appropriate because Plaintiff has acted on grounds generally

applicable to the Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Class as a whole.

       31.     A class action is appropriate in that questions of law or fact common to the Class

predominate over any questions affecting only individual members, and a class action is superior

to other available methods for the fair and efficient adjudication of the controversy.

                                   COUNT I
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                       On Behalf of Plaintiff and the Class

       32.     Plaintiff incorporates paragraphs 1-31 as if fully set forth herein.




                                              5
         Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 5 of 17
                                                                                                          Electronically Filed - Greene - October 18, 2018 - 03:21 PM
          33.   Under the MMPA, the term “merchandise” is broadly defined to include “any …

services.” RSMo. § 407.020(4) (2010).

          34.   Under the MMPA, the terms “trade” or “commerce” are defined as “the advertising,

offering for sale, sale, or distribution, or any combination thereof, of any services and any property,

tangible or intangible, real, personal, or mixed, and any other article, commodity, or thing of value

wherever situated. They include any trade or commerce directly or indirectly affecting the people

of this state.” RSMo. § 407.020(7) (2010).

          35.   The MMPA provides that any person who purchases merchandise primarily for

personal and/or household purposes and thereby suffers an ascertainable loss of money as a result

of the use of a prohibited practice is authorized to bring a civil suit for actual damages, punitive

damages, attorneys’ fees and/or such equitable relief as the court may order. RSMo. § 407.025.1

(2010).

          36.   The MMPA expressly permits such persons to bring a class action lawsuit as

representative of all Class members similarly aggrieved. RSMo. § 407.025.2 (2010).

          37.   Pursuant to 15 CSR 60-8.020 – Unfair Practice in General – an “Unfair Practice

is any practice which – (A) either (1) offends any public policy as it has been established by the

… statutes or common law of this state or (2) is unethical, oppressive or unscrupulous; and (B)

Presents a risk of, or causes, substantial injury to consumers.”

          38.   Pursuant to 15 CSR 60.8.090 – Illegal Conduct – “(1) It is an unfair practice for

any person in connection with advertisement or sale of merchandise to engage in any method, use

or practice which – (A) violates state or federal law intended to protect the public; and (B) Presents

a risk of, or causes substantial injury to consumers.”




                                              6
           Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 6 of 17
                                                                                                      Electronically Filed - Greene - October 18, 2018 - 03:21 PM
       39.     Pursuant to 15 CSR 60-9.040 – Fraud in General – “(1) Fraud includes any acts,

omissions or artifices which involve falsehood, deception, trickery, breach of legal or equitable

duty, trust, or confidence, and are injurious to another or by which an undue or unconscientious

advantage over another is obtained.”

       40.     Plaintiff and the Class purchased MVESCs and/or Gap Insurance as used within

the meaning of the MMPA.

       41.     Defendant violated the MMPA by engaging in deception, fraud, false pretense,

false promise, misrepresentation, illegal conduct and/or unfair practice through the following

actions:

               a. marketing, selling and/or issuing MVESCs in violation of RSMo. § 385.208(4);

               b. marketing, selling and/or issuing MVESCs in violation of §§ 407.020 and
                  407.025; and

               c. marketing, selling and/or issuing Gap Insurance Policies in violation of §§
                  407.020 and 407.025.

       42.     Defendant has violated the MMPA and continues to do so.

       43.     As a result of Defendant violating the MMPA, Plaintiff and other similarly situated

Class members sustained an ascertainable loss of money when they paid for unwanted and

unnecessary MVESCs and/or Gap Insurance.

       44.     As such, all contracts written or issued by Defendant to Missouri consumers should

be declared void as a matter of law, and all affected consumers (Plaintiff and the Class) should be

provided a full refund.

       45.     Defendant’s violations of the MMPA are willful and knowing.

       46.     Pursuant to § 407.025, Plaintiff and the Class are entitled to recover their actual

damages, punitive damages, reasonable attorneys’ fees and equitable relief.



                                             7
           Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 7 of 17
                                                                                                      Electronically Filed - Greene - October 18, 2018 - 03:21 PM
       47.      Defendant’s conduct further constituted the act, use and employment of deception,

fraud, false pretense, false promise, misrepresentation, unfair practice and the concealment,

suppression, and omission(s) of material fact(s) as described at § 407.020 and was, therefore, a

violation of the MMPA and its corresponding regulations, including but not limited to, 15 CSR

Sections 60-8.010 et seq. and 9.010 et seq.

       48.      Defendant’s conduct was intentional, wrongful and malicious and entitles Plaintiff

to the recovery of punitive damages as authorized by RSMo. § 407.025.1.

       WHEREFORE, Plaintiff prays on behalf of herself and all other Class members for: a

judgment in her favor against Defendant in such amount as is fair and reasonable; punitive

damages; attorneys’ fees pursuant to RSMo. § 407.025.2; injunctive relief stopping Defendant

from engaging in the aforementioned conduct; costs and expenses; and any other relief the Court

deems just and proper.

                          COUNT TWO:
          MONEY HAD AND RECEIVED/UNJUST ENRICHMENT
                  On Behalf of Plaintiff and the Class

       49.      Plaintiff incorporates paragraphs 1-48 as if fully set forth herein.

       50.      As a direct and proximate result of Defendant’s improper and unlawful marketing

and sale of the MVESCs and Gap Insurance prohibited by statute, as stated herein, Plaintiff and

all members of the Class paid for financial products and/or services for which they should not have

been charged.

       51.      Plaintiff and the Class conferred a benefit on Defendant by paying for unwanted

and unnecessary MVESCs and Gap Insurance Policies to their detriment.

       52.      Defendant realizes and appreciates the benefit it is receiving.




                                               8
         Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 8 of 17
                                                                                                        Electronically Filed - Greene - October 18, 2018 - 03:21 PM
       53.     As such, all purchasers of MVESCs and Gap Insurance Policies sold within the

state of Missouri (Plaintiff and the Class) should be issued a full refund.

       54.     Defendant accepted and retained the benefit in violation of Missouri law and under

circumstances in which retention without payment would be inequitable.

       55.     Defendant’s failure to comply with the laws of the state of Missouri related to

deceptive acts and practices confer an unjust benefit upon it.

       WHEREFORE, Plaintiff prays on behalf of herself and all other Class members for: a

judgment in her favor against Defendant in such amount as is fair and reasonable; injunctive relief

preventing Defendant from continuing to violate RSMo. § 385.208(4); an award of attorneys’ fees,

costs and expenses; and any other relief as the Court deems just and proper.

          COUNT THREE: EQUITABLE AND DECLARATORY RELIEF
                      On Behalf of Plaintiff and the Class

       56.     Plaintiff incorporates paragraphs 1-55 as if fully set forth herein.

       57.     Defendant is continuing to sell MVESCS and Gap Insurance to Missouri

consumers.

       58.     Plaintiff is entitled to declaratory and equitable relief in the form of an injunction

pursuant to both RSMo. § 407.025.1 and the Court’s inherent equitable powers to prevent

Defendant from continuing to engage in illegal conduct and unfair practices.

       WHEREFORE, Plaintiff prays on behalf of herself and all other Class members for: a

judgment in their favor against Defendant in such amount as is fair and reasonable; equitable relief

enjoining Defendant from continuing to violate the MMPA and RSMo. § 385.208(4); an award of

attorneys’ fees, costs and expenses under the MMPA; and any other relief this Court deems just

and proper.




                                              9
         Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 9 of 17
                                                                          Electronically Filed - Greene - October 18, 2018 - 03:21 PM
    PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY ON ALL
COUNTS SO TRIABLE.

                                       Respectfully submitted,

                                       /s/ Jack McInnes
                                       Jack D. McInnes, MO #56904
                                       MCINNES LAW LLC
                                       1900 West 75th Street, Suite 120
                                       Prairie Village, KS 66208
                                       (913) 220-2488
                                       (913) 273-1671 FAX
                                       jack@mcinnes-law.com

                                       and

                                       A. Scott Waddell, MO #53900
                                       Waddell Law Firm LLC
                                       2600 Grand Blvd., Suite 580
                                       Kansas City, Missouri 64108
                                       T: 816-914-5365
                                       F: 816-817-8500
                                       scott@aswlawfirm.com

                                       ATTORNEYS FOR PLAINTIFF




                                10
     Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 10 of 17
                                                                                               Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                                                                            1831-CC01391

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

JACQUELINE WILSON,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )     Case No. ___________
                                                  )
REPUBLIC FORD, INC,                               )     Division __
Serve: Robert D. Biene, registered agent          )
1740 U.S. Highway 60 E                            )
P.O. Box 700                                      )
Republic, Missouri 65738                          )
                                                  )
         Defendant.                               )


             MOTION FOR ORDER APPOINTING SPECIAL PROCESS SERVER

       COMES NOW Jacqueline Wilson and requests an order appointing HPS Process Service
& Investigations, Inc. and/or its Agents as Special Process Server(s) per Supreme Court Rule
54.03 and Greene County Local Rule 4.9 to serve the Petition and Summons on Defendant
Republic Ford, Inc.
                                                  Respectfully submitted,

                                                  /s/ Jack McInnes
                                                  Jack D. McInnes, MO #56904
                                                  MCINNES LAW LLC
                                                  1900 West 75th Street, Suite 120
                                                  Prairie Village, KS 66208
                                                  (913) 220-2488
                                                  (913) 273-1671 FAX
                                                  jack@mcinnes-law.com

                                                  A. Scott Waddell, MO #53900
                                                  Waddell Law Firm LLC
                                                  2600 Grand Blvd., Suite 580
                                                  Kansas City, Missouri 64108
                                                  T: 816-914-5365
                                                  F: 816-817-8500
                                                  scott@aswlawfirm.com
                                                  ATTORNEYS FOR PLAINTIFF




        Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 11 of 17
                                                                                                    Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                  ORDER APPOINTING SPECIAL PROCESS SERVER
       For good cause shown, as stated in Plaintiff’s/Petitioner’s Motion, it is ordered that HPS
Process Service & Investigations, Inc. and/or its Agents are appointed Special Process
Server(s) to serve Petition and Summons on Defendant Ford Republic, Inc. in this cause.


                                             GREENE COUNTY CIRCUIT CLERK


____________________                         ____________________________________
Date                                         By Deputy Clerk




        Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 12 of 17
                                                                                               Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                                                                            1831-CC01391

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

JACQUELINE WILSON,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )     Case No. ___________
                                                  )
REPUBLIC FORD, INC,                               )     Division __
Serve: Robert D. Biene, registered agent          )
1740 U.S. Highway 60 E                            )
P.O. Box 700                                      )
Republic, Missouri 65738                          )
                                                  )
         Defendant.                               )


             MOTION FOR ORDER APPOINTING SPECIAL PROCESS SERVER

       COMES NOW Jacqueline Wilson and requests an order appointing HPS Process Service
& Investigations, Inc. and/or its Agents as Special Process Server(s) per Supreme Court Rule
54.03 and Greene County Local Rule 4.9 to serve the Petition and Summons on Defendant
Republic Ford, Inc.
                                                  Respectfully submitted,

                                                  /s/ Jack McInnes
                                                  Jack D. McInnes, MO #56904
                                                  MCINNES LAW LLC
                                                  1900 West 75th Street, Suite 120
                                                  Prairie Village, KS 66208
                                                  (913) 220-2488
                                                  (913) 273-1671 FAX
                                                  jack@mcinnes-law.com

                                                  A. Scott Waddell, MO #53900
                                                  Waddell Law Firm LLC
                                                  2600 Grand Blvd., Suite 580
                                                  Kansas City, Missouri 64108
                                                  T: 816-914-5365
                                                  F: 816-817-8500
                                                  scott@aswlawfirm.com
                                                  ATTORNEYS FOR PLAINTIFF




        Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 13 of 17
                                                                                                    Electronically Filed - Greene - October 18, 2018 - 03:21 PM
                  ORDER APPOINTING SPECIAL PROCESS SERVER
       For good cause shown, as stated in Plaintiff’s/Petitioner’s Motion, it is ordered that HPS
Process Service & Investigations, Inc. and/or its Agents are appointed Special Process
Server(s) to serve Petition and Summons on Defendant Ford Republic, Inc. in this cause.


                                             GREENE COUNTY CIRCUIT CLERK


____________________
October 19, 2018                            ____________________________________
                                            /s/Thomas  R. Barr by KJ
                                             (Circuit Clerk)
Date                                         By Deputy Clerk




        Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 14 of 17
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 1831-CC01391
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JACQUELINE WILSON                                               JACK DUNCAN MCINNES V
                                                                SUITE 200
                                                                460 NICHOLS ROAD
                                                          vs.   KANSAS CITY, MO 64112
Defendant/Respondent:                                           Court Address:
REPUBLIC FORD INC                                               JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Other Tort                                                   SPRINGFIELD, MO 65802                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: REPUBLIC FORD INC
                            Alias:
 R/A ROBERT D BIENE
 1740 US HWY 60 E
 REPUBLIC, MO 65738
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      GREENE COUNTY                  ____________10/19/18_____________             __________/s/Thomas       R. Barr by KJ________________
                                                   Date                                                      Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-2517             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18
                                                                   54.13, and Page    15 of– 17
                                                                              54.20; 506.120 506.140, and 506.150 RSMo
                                                                     Electronically Filed - Greene - November 05, 2018 - 08:04 AM




Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 16 of 17
                                                Scanned with CamScanner
                                                                                               Electronically Filed - Greene - November 05, 2018 - 08:04 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:ASHLEY SCOTT WADDELL, Co-Counsel (Other)
SERVICE EMAIL: scott@aswlawfirm.com




            Case 6:18-cv-03387-BP Document 1-2 Filed 11/23/18 Page 17 of 17
